Citation Nr: 1451460	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-04 917A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for chronic fatigue syndrome prior to November 20, 2010; a rating in excess of 40 percent from November 20, 2013, to May 31, 2013; and a rating in excess of 60 percent from June 1, 2013.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, established service connection for chronic fatigue syndrome, and assigned an initial rating of 20 percent effective May 12, 2009.  Subsequent rating actions assigned a 40 percent rating, effective November 20, 2010; and a 60 percent rating, effective June 1, 2013.  This case remained in appellate status pursuant to the holding in AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes the Veteran also initiated an appeal to the reduction of the assigned rating for his non-Hodgkin's lymphoma to zero percent, and this issue was included as part of the March 2012 Statement of the Case (SOC).  However, as part of his Substantive Appeal, the Veteran reported that he only desired to continue his appeal on the chronic fatigue syndrome claim.  See 38 C.F.R. §§ 20.200, 20.202 (2014).


FINDINGS OF FACT

On November 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


